Citation Nr: 1542612	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating for a gunshot wound of the left lower extremity, evaluated as 30 percent disabling prior to January 1, 1979, and as 40 percent disabling thereafter.

3.  Entitlement to a rating in excess of 30 percent for residuals of a right leg shell fragment wound.

4.  Entitlement to an increased rating for left knee arthritis with scars, evaluated as 10 percent disabling prior to January 15, 2014, and as 20 percent disabling thereafter.

5.  Entitlement to a compensable rating for residuals of a left chest shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions.  In November 1978, the RO denied a claim of entitlement to a rating in excess of 30 percent for a gunshot wound of the left lower extremity.  In September 2006, the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective December 23, 2005, increased the rating for residuals of a right leg shell fragment wound to 10 percent, effective December 23, 2005, and denied increased ratings for left knee arthritis with scars, and a shell fragment wound to the left chest (rated as 10 and 0 percent disabling, respectively).  In November 2012, and November 2013, the Board remanded the claims for additional development.  In August 2014, the RO increased the rating for the gunshot wound to the left lower extremity to 40 percent, effective January 1, 1979, and for the right lower extremity to 30 percent from December 23, 2005.

In July 2013, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is shown to have been productive of some impairment of speech, but not occupational and social impairment, with deficiencies in most areas; total social and occupational impairment is also not shown.

2.  Prior to August 16, 1978, the Veteran's service-connected gunshot wound of the left lower extremity is shown to have been productive of stiffness, and subjective complaints that include pain, but not knee flexion limited to 30 degrees, knee extension limited to 15 degrees, ankylosis, a dislocated semilunar cartilage, more than slight recurrent subluxation or lateral instability, or more than a moderate muscle disability.

3.  As of January 1, 1979, the Veteran's 40 percent rating currently in effect for service-connected gunshot wound of the left lower extremity is the maximum schedular rating; factors warranting an extraschedular rating are not shown. 

4.  The Veteran's service-connected residuals of a right leg shell fragment wound are not shown to have been productive of a severe disability, extension limited to 30 degrees, or a nonunion of the right tibia and fibula.  

5.  Prior to January 15, 2014, the Veteran's service-connected left knee arthritis with scars is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis, recurrent subluxation or lateral instability, malunion of the tibia and fibula, or dislocation of the semilunar cartilage. 

6.  As of January 15, 2014, the Veteran's service-connected left knee arthritis with scars is shown to have been manifested by complaints of pain, and some limitation of motion, but not flexion limited to 15 degrees or extension limited to 20 degrees, ankylosis, recurrent subluxation or lateral instability, or a malunion of the tibia and fibula.

7.  The Veteran's service-connected residuals of a left chest shell fragment wound are not shown to cover an area or areas exceeding 6 square inches (39 sq. cm.), or to be productive of superficial and unstable scars, superficial scars that are painful on examination, or a limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Prior to August 16, 1978, the criteria for a rating in excess of 10 percent for service-connected gunshot wound of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7, 4.56, 4.71a, 4.73, Diagnostic Codes 5257, 5258, 5260, 5261, 5313, 5314 (2015).

3.  As of January 1, 1979, there is no legal basis for the assignment of a schedular rating higher than 40 percent for the Veteran's service-connected gunshot wound of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.71a, Diagnostic Codes 5313, 5314 (2015).

4.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected residuals of a right leg shell fragment wound have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.71a, Diagnostic Code 5313 (2015).

5.  Prior to January 15, 2014, the criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee arthritis with scars are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 (2015).

6.  As of January 15, 2014, the criteria for a rating in excess of 20 percent for the Veteran's service-connected left knee arthritis with scars are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2015).

7.  The criteria for a compensable rating for the Veteran's service-connected residuals of a left chest shell fragment wound are not shown to have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7800, 7801, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation/Increased Ratings

The Veteran asserts that he is entitled to an initial evaluation in excess of 50 percent for his service-connected PTSD, and increased ratings for his service-connected gunshot wound of the left lower extremity, left knee arthritis with scars, residuals of a right leg shell fragment wound, and residuals of a left chest shell fragment wound.  

In November 1978, the RO denied a claim of entitlement to a rating in excess of 30 percent for a gunshot wound of the left lower extremity.  In September 2006, the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective December 23, 2005, increased the rating for residuals of a right leg shell fragment wound to 10 percent, effective December 23, 2005, denied increased ratings for left knee arthritis with scars, and a shell fragment wound to the left chest (rated as 10 and 0 percent disabling, respectively).  

The Veteran has appealed the issues of entitlement to an increased initial evaluation for PTSD, and the issues of entitlement to increased ratings for his gunshot wound of the left lower extremity, left knee arthritis with scars, residuals of a right leg shell fragment wound, and residuals of a left chest shell fragment wound. 

In August 2014, the Appeals Management Center (AMC), granted the Veteran's claims, to the extent that it increased his rating for a gunshot wound of the left lower extremity to 40 percent, with an effective date of January 1, 1979, increased his rating for residuals of a right leg shell fragment wound to 30 percent, with an effective date of December 23, 2005, and increased his rating for arthritis left knee with scar, to 20 percent, with an effective date of January 15, 2014.  However, since these increases did not constitute full grants of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that in its decision, dated in November 2013, it determined that an effective date prior to December 23, 2005 for service connection for PTSD was not warranted.  See King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board notes that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is in effect, with an effective date of December 23, 2005.


A.  PTSD

In September 2006, the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective December 23, 2005.  During his hearing, held in July 2013, he testified that he was not easily irritated, that he had good self-esteem, and that he got along "very well" with others, but that he had some impairment of memory.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).   

GAF scores ranging between 61 to 70 are reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

With regard to the history of the disability in issue, the Veteran's discharge (DD Form 214) shows that he served in Vietnam for about one year, that his military occupation specialty was light weapons infantryman, and that his awards include the Purple Heart.  The Veteran was not treated for psychiatric symptoms during service.  In 1967, he sustained multiple shrapnel wounds when a booby-trapped artillery round was detonated, and in which several members of his unit were killed and wounded.  Following service, he first received treatment for psychiatric symptoms was in about 1979, with a diagnosis of anxiety.  A June 2004 private examination report showed that there was no Axis I diagnosis found.  See 38 C.F.R. § 4.1 (2015).

The medical evidence during the time period in issue is summarized as follows: 

Overall, VA progress notes do not show ongoing treatment for psychiatric symptoms.  Private treatment reports, dated between 2005 and 2006, contain multiple findings that the Veteran was alert and oriented x 3 (to person, time and place), and that he was in NAD (no acute distress).  VA progress notes show that in May 2014, the Veteran was determined to be alert and oriented to person, place, time and situation, with normal speech, adequate hygiene, and appropriate and normal speech.  A PTSD screen was negative; the Veteran denied having nightmares, avoiding situations, being constantly on guard, watchful, or easily startled, and feeling numb or detached from others, activities, or his surroundings.  

A VA fee-basis examination report from R.A., M.D., dated in June 2006, shows that Dr. A stated that he had reviewed the Veteran's claims file.  The Veteran complained of symptoms that included being reminded of combat in Vietnam when he had pain from his wounds, difficulties with authority figures, sleep difficulties, nightmares, and flashbacks.  He was noted not to have a history of psychotherapy, or hospitalization or emergent treatment for psychiatric symptoms.  The Veteran reported that he stopped working in September 2005.  He reported having good relationships with his parents and siblings, and having a "wonderful wife."  He reported that he was socializing less and that he preferred to be alone.  The Veteran denied drug and alcohol abuse.  On examination, orientation, communication, speech, and thought processes were normal.  Mood and affect were abnormal; he was anxious and depressed.  He was irritable with impaired impulse control, and he has outbursts of anger.  There were no panic attacks, delusions, hallucinations, ritualistic obsessions.  Memory was mildly to moderately abnormal, in that the Veteran had difficulty with retention of highly learned materials and remembering to complete tasks.  Judgment was intact and abstract thinking, suicidal ideation, and homicidal ideation were absent.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 69.  The examiner stated that the Veteran has occasional difficulty in performing the activities of daily living, mild to moderate psychiatric symptoms, and that he has difficulty establishing and maintaining work and social relationships and a decrease in work efficiency, especially during periods of significant stress.  He has no difficulty understanding simple commands, but has some difficulty with complex (two to three-step) commands.  

A VA fee-basis examination report from L.T., Ph.D., dated in January 2014, shows that Dr. T stated that he had reviewed the Veteran's claims file.  The Veteran reported that he had not sought mental health treatment in the last eight years.  He stated that he was not currently experiencing significant mental health symptoms.  He reported having some difficulty sleeping due to pain and that he will sometimes have memories of trauma experienced in Vietnam when he can't sleep, but that this was not a significant portion of the time.  He stated that his anxiety had significantly decreased in the past six to seven years and that he currently had minimal anxiety.  He reported some hypervigilance at night when he has difficulty sleeping, but that this was also significantly less than in the past.  On examination, his PTSD was productive of circumstantial, circumlocutory, or stereotyped speech.  The Veteran was appropriately dressed and groomed.  Thought content and thought process was largely appropriate.  The Veteran had a tendency to have a circular pattern of thought and some derailment of thought in which he continued to talk about chronic pain he experiences due to his injuries, but he appeared oriented.  The examiner concluded that he did not meet the full criteria for PTSD, and that there was no diagnosis of a mental disorder.  The examiner noted that the Veteran maintained that he was unemployable due to chronic pain, and appeared to concur with the Veteran's assertion, adding, "However, it is unlikely that the Veteran's unemployment is due to the effects of a mental disorder."

The Board finds that an initial evaluation in excess of 50 percent is not warranted.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The symptoms of his PTSD more closely resemble the criteria for not more than a 50 percent rating.  The Veteran is not shown to have a history of hospitalization for psychiatric symptoms, nor is he shown to have received ongoing therapy or treatment for PTSD, or to require medication for control of his symptoms.  Other than a few findings in the VA progress notes, the only relevant medical evidence is in the form of two examination reports, dated in June 2006 and January 2014.  The June 2006 examination report demonstrates that orientation, communication, speech, and thought processes were normal.  The Veteran was anxious, depressed, and irritable with impaired impulse control and outbursts of anger.  However, there were no panic attacks, delusions, hallucinations, ritualistic obsessions, or suicidal or homicidal ideations.  Memory was mildly to moderately abnormal and judgment was intact.  The Axis V diagnosis was a GAF score of 69, which is evidence of no more than mild symptomatology.  The next relevant evidence is dated about 71/2 year later, in January 2014.  This examination report shows that the Veteran stated that he was not currently experiencing significant mental health symptoms, although he sometimes had memories of trauma experienced in Vietnam when he can't sleep, "but that this was not a significant portion of the time."  He stated that his anxiety had significantly decreased in the past six to seven years and that he currently had minimal anxiety.  He reported some hypervigilance at night at which time he has difficulty sleeping, but that this was also significantly less than in the past.  On examination, he had circumstantial, circumlocutory, or stereotyped speech.  The examiner explained that the Veteran had a tendency to have a circular pattern of thought and some derailment of thought in which he continued to mention chronic pain he experiences due to his injuries.  There were no other relevant findings.  The examiner concluded that he did not meet the full criteria for PTSD, and that there was no diagnosis of a mental disorder.  The examiner noted that the Veteran reported that he had not worked since 2005, but that it is unlikely that the Veteran's unemployment is due to the effects of a mental disorder.

In summary, there is insufficient evidence of such symptoms as suicidal ideations, obsessional rituals that interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships, nor are the other demonstrated psychiatric symptoms shown to have resulted in the required level of impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 50 percent under DC 9411, and that the Veteran's symptoms are clearly not consistent with the type of total social and occupational impairment required for a 100 percent rating.  See 38 C.F.R. § 4.7.

B.  Fragment Wounds - Left and Right Lower Extremities

The RO has evaluated the Veteran's fragment wounds of the left lower extremity as 10 percent disabling prior to August 16, 1978, and as 40 percent disabling as of January 1, 1979 (with a temporary total evaluation (100 percent) assigned between August and December of 1978), and his residuals of a right leg shell fragment wound as 30 percent disabling as of December 23, 2005.  During his hearing, held in July 2013, he testified that he had left leg swelling, numbness, and pain, and retained fragments in his left calf.  He indicated that he wore a brace on his left knee, and sometimes on his right knee.  

As for the history of the disabilities in issue, the Veteran's service treatment reports show that during service in Vietnam in June 1967, he was struck by shrapnel from a booby-trapped artillery round.  The Veteran's separation examination report notes a history of MFWs (multiple fragment wounds) of the bilateral thighs, knees, and lower legs, with complaints of pain in the chest, left knee, and left lower leg.  He was also noted to have multiple scars at the left thorax and bilateral lower legs, knees, and thighs, swollen and painful joints, cramps, lameness, and bone and joint deformity, and a "trick" or locked knee.  

An October 1968 medical board report notes multiple fragment wounds of both legs.  

A "medical board proceedings" report notes that initially, his wounds needed little treatment other than debridement, and that he was discharged to light duty shortly after he was wounded.  However, he had residual difficulty, primarily at his knees, with the left worse than the right.  He had experienced 15 to 20 episodes of aching, giving way, and effusion.  X-rays showed multiple fragments still retained within the soft tissues, but multiple observations by doctors give a consensus that the fragments do not seem to involve any major structures.  No specific treatment had been undertaken in regard to any of these fragment wounds, subsequent to their healing.  He also noted prominent sensitivity over the wounded areas, and some areas of numbness since the time of his injury.  Orthopedic consultations found no specific abnormality in need of corrective surgery, and agreed that the fragments did not involve any specific structures.  Their primary recommendation was for a continued strengthening of the quadriceps muscle.  The diagnoses noted multiple fragment wounds of left trunk and bilateral lower extremities with retained metal fragments, minor lower neuron denervation of muscles distal to the left knee supplied by both peroneal and post tibial nerves, and a tear, medial meniscus, left knee.  

Following discharge from service, between May and June of 1969, the Veteran was hospitalized by VA with diagnoses of a possible internal derangement left knee, and multiple shrapnel wounds of the left and right lower extremities.  It was noted that X-rays did not show shrapnel within the knee joint, and that there was some denervation of the tibialis anterior muscle.  

In August 1978, the Veteran underwent a partial synovectomy and removal of cartilagenous chips and chondromalacial portions of the patellae and femoral groove.  See 38 C.F.R. § 4.1 (2015).  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2015).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a). 

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, which include 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312) and 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318).  38 C.F.R. § 4.55(b) (2015).  

For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.  38 C.F.R. § 4.55(f) (2015).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  Furthermore, 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006). 

Residuals of gunshot and shell fragment wounds are evaluated on the basis of the following factors: The velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  38 C.F.R. § 4.56.  

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.54 (1996); 38 C.F.R. § 4.56(c), (d) (2015).  




Under 38 C.F.R. § 4.56:

(1) Slight disability of muscles.

(i) Type of injury.  Simple wound of muscle without debridement or infection.
    
(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.

(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or other evidence of in- service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle injury as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting of particular functions that are controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.



(3) Moderately severe disability of muscles.

(i)  Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Record of consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles.  

(i)  Type of injury.  Through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Record of consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements. 

(iii) Objective findings.  Ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  

38 C.F.R. § 4.56(d) (1-4) (2015).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).


1.  Left Lower Extremity

As noted in the Board's November 2013 remand, in September 1969, the RO granted service connection for GSW (gunshot wound) left lower extremity with internal derangement knee and denervation of tibial-anterior muscle, evaluated as 10 percent disabling prior to, and after, a temporary total evaluation that was in effect from May through July of 1969.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

On September 1, 1978, the Veteran filed a claim for an increased rating.  In November 1978, the RO assigned a 10 percent rating as of November 1, 1978, following a temporary total rating from August 16, 1978, to October 31, 1978.  

In December 1978, the RO extended the Veteran's temporary total rating to December 31, 1978, and assigned a 10 percent rating as of January 1, 1979. 

In January 1979, the Veteran filed a timely notice of disagreement as to the issue of entitlement to an increased rating for his GSW left lower extremity.  In August 1979, a statement of the case was issued, and in September 1979, a timely appeal (VA Form 9) was received.  In October 1979, the Veteran was afforded a hearing on this issue at the RO.  In February and April of 1980, supplemental statements of the case were issued.  However, for some reason, the claim was never adjudicated by the Board.  In August 1987 and June 2004, the RO denied claims for an increased rating for the left lower extremity. 

Given these facts, the Board concluded that the rating decision on appeal is the RO's November 1978 rating decision.

In August 2014, the AMC granted the Veteran's claim, to the extent that it assigned a 40 percent rating, with an effective date of January 1, 1979.

Given the foregoing, the issue is whether a rating in excess of 10 percent is warranted between September 1, 1977, and August 16, 1978, see 38 C.F.R. § 3.400(o)(2) (2015), and whether a rating in excess of 40 percent is warranted as of January 1, 1979.  In this regard, inasmuch as a 100 percent (temporary total) rating is in effect for the period from August 16, 1978, to December 31, 1978, the claim is moot during this time period, and need not be discussed, except as may be noted below.

a.  September 1, 1977, to August 16, 1978

The RO has evaluated the Veteran's gunshot wound of the left lower extremity as 10 percent disabling prior to August 16, 1978.  The Board notes that service connection for arthritis of the left knee (evaluated separately) was not granted until long after the time period in issue, with an effective date in November 2003.  The Board has therefore included the diagnostic codes for the knee in its analysis.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a (2015). 

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees; a 20 percent disability rating is assigned when extension is limited to 15 degrees; a 30 percent disability rating is assigned when extension is limited to 20 degrees.  Id. 

Under 38 C.F.R. § 4.71a, DC 5262, impairment of the tibia and fibula warrants a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is assigned for malunion of the tibia and fibula with a marked knee or ankle disability.  See 38 C.F.R. § 4.71a (2015).

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

The only medical evidence dated during the time period in issue is a VA progress note, dated August 1, 1978, which is somewhat difficult to read, but appears to note a history of shrapnel wounds to both knees, with recurrent stiffness and "friction," with complaints of an inability to walk, some effusion.  X-rays showed shrapnel fragments.  The diagnosis was recurrent effusions, status post gunshot wound.  A note, dated the following day, states that a conference recommendation was that the Veteran undergo an arthroscopy to remove metallic fragments.  

The Board finds that a rating in excess of 10 percent is not warranted.  There is no evidence to demonstrate that the Veteran's left knee is productive of a dislocated semilunar cartilage, ankylosis, moderate recurrent subluxation or lateral instability, flexion is limited to 30 degrees, extension limited to 15 degrees, or a malunion of the left tibia and fibula.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DCs 5256, 5257, 5258, 5260, 5261, and 5262 have not been met.

A rating in excess of 10 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The Veteran is not shown to have a limitation of motion for even a noncompensable rating under either DC 5260 or DC 5261, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an evaluation in excess of 10 percent for the left knee on the basis of functional loss due to pain.  Although the Veteran complained of pain, there is no evidence of quantifiable loss due to actual pain.  Mitchell.  The Board therefore finds that, as there are no ranges of motion in the left knee of record, and given the lack of evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the left knee more nearly approximates the criteria for a rating in excess of 10 percent under either DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

Separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and DC 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, however, as set forth above, none of the medical evidence shows that the Veteran's left knee extension, or flexion, is limited to the extent necessary to meet the criteria for even a compensable rating.  38 C.F.R. § 4.71, Plate II, DCs 5260, 5261.  Additionally, to assign two, separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2015); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  Accordingly, the claim must be denied.

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, the medical evidence does not show that the Veteran was found to have instability of the left knee.  As the medical evidence shows that the Veteran does not have any left knee instability, the Board has determined that the evidence is insufficient to warrant a separate rating for instability of the left knee.  Given the foregoing, the Board finds that the evidence is insufficient to show recurrent subluxation or lateral instability of the left knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

Finally, under 38 C.F.R. § 4.73, DC 5314, this Diagnostic Code provides evaluations for disability of Muscle Group XIV, the anterior thigh group: (1) sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris. 38 C.F.R. Part 4, Diagnostic Code 5314.  The function of these muscles are as follows: extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2). 

Under 38 C.F.R. 4.73, DC 5314, a 30 percent evaluation is warranted for a moderately severe muscle injury.  However, a rating of 30 percent is not warranted under DC 5314, as there is no evidence to show a moderately severe muscle injury of the left lower extremity.  There are no findings as to strength, atrophy, muscle wasting, or other findings upon which to find that the required criteria have been met.  Accordingly, the claim must be denied.

In reaching this decision, the Board has considered that the Schedule for Rating Disabilities dealing with muscle injuries were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  These changes took effect subsequent to the receipt of the Veteran's claim.  When a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); but see Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003) (Congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result). 
However, and in any event, after reviewing the regulations in effect at the time of the Veteran's claim and the changes effective July 3, 1997, the Board finds that the July 3, 1997 amendments did not substantially change the criteria pertinent to the Veteran's disability, but rather added current medical terminology and unambiguous criteria.  Therefore the claim must be denied.

b. As of January 1, 1979

Under 38 C.F.R. § 4.73, DC 5314, a 40 percent evaluation is warranted for a moderately severe muscle injury; the 40 percent rating is the maximum rating provided for.  

The Board finds that the claim must be denied.  The Veteran has been assigned a 40 percent rating under DC 5314.  This is the maximum rating provided for under DC 5314.  As the Veteran has been granted the maximum possible rating provided for under DC 5314, it is not necessary to consider whether there is functional loss due to pain and weakness on motion which could warrant a higher rating under that diagnostic code.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The sole means by which he may be assigned a rating in excess of 40 percent is under the regulations for an extraschedular rating, which are discussed infra.  Accordingly, the claim must be denied.

2.  Right Lower Extremity

On December 23, 2005, the Veteran filed his claim for an increased rating for his service-connected residuals of a right leg shell fragment wound, evaluated as noncompensable (0 percent disabling).  In September 2006, the RO granted the claim, to the extent that it assigned a 10 percent rating, with an effective date of December 23, 2005.  The Veteran appealed the issue of entitlement to an increased rating, and in August 2014, the AMC granted the Veteran's claim, to the extent that it increased his rating to 30 percent, with an effective date of December 23, 2005

The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313 (Muscle Group XIII).  Under DC 5313, a 10 percent rating is assigned for moderate injury.  A 30 percent rating is assigned for moderately severe injury.  A 40 percent rating is assigned for a severe injury.  

The function of Muscle Group XIII is extension of the hip and flexion of the knee; outward and inward rotation of flexed knee; acting with rectus femoris and Sartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscles in this group include the biceps femoris, semimembranosus, and the semitendinosus.  Id.  

The Board notes that in its decision, dated in November 2013, it determined that an effective date for the Veteran's 10 percent rating was not warranted prior to December 23, 2005.  King; DiCarlo.

Overall, VA progress notes, and non-VA treatment reports, show that the Veteran sought treatment on a number of occasions for right lower extremity symptoms that included pain.  An April 2006 report notes that his gait was "ok."  A February 2008 NCS (nerve conduction study) notes bilateral sural neuropathy.  A June 2008 private report notes that a CT (computerized tomography) scan of the right thigh and right knee resulted in an impression that there is no evidence of any radiopaque foreign body demonstrated at the distal 2/3 of the right thigh and in the area of the right knee.  A September 2009 VA progress note states that X-rays for the right femur demonstrated no actual fractures, dislocations, or subluxations, and normal bone mineralization, with no effusions or soft tissue swelling.  A January 2010 VA progress note reflects that the Veteran's right lower extremity had no less than 5-/5 strength, and that deep tendon reflexes were 2/4; gait was antalgic.  VA progress notes dated in January and May of 2014, note that the Veteran's gait was normal; the January 2014 report notes that he had no focal weakness, numbness, or paresthesias.

A QTC examination report from L.C., M.D., dated in June 2006, report shows that the Veteran complained of symptoms that included aching, cramping, and sharp, burning pain.  He stated that he sometimes required bed rest during a severe flare-up, but at other times he was able to function with anti-inflammatory medication or narcotics, or without them.  He also complained of right knee pain and aching, cramping and burning.  He did not use a brace on his right knee.  On examination, gait was "relatively normal," with no ataxia or antalgia.  There was no loss of deep fascia, muscle substance, impairment of muscle tone, lowered endurance, or muscle herniation.  There was impairment of coordination of the right knee.  There was no involvement of tendons, bones, or nerves.  There was joint damage in the right knee.  Flexion of the right knee was to no less than 130 degrees, with pain at the extreme, and extension was to 0 degrees, with pain at the extreme.  The range of motion was limited by pain, but not fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Pain had the major functional impact.  There was no instability.  An X-ray of the right tibia and fibula showed no abnormalities, although there were radiodense foreign bodies.  An X-ray of the right knee showed early osteoarthritis.  The relevant diagnosis was status post shrapnel wound to the right knee with residual limited range of motion and osteoarthritis.  The examiner concluded that the Veteran was able to provide self-care, and that evaluation of the lower extremities revealed no significant muscle loss.  There was a limitation of motion in the knees, however, gait was relatively normal.  He was limited in running and performing other high-impact activities, doing prolonged walking and standing, and doing frequent kneeling, squatting, and climbing stairs.  Additional limitation expressed in degrees of motion could not be expressed without resorting to speculation.  

A VA muscle injuries disability benefits questionnaire (DBQ), dated in January 2014, shows the following: the Veteran's claims file was reviewed.  The Veteran complained of bilateral knee, leg, and thigh pain.  There were injuries to Muscle Group XIV, bilaterally.  There were entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  There were no fascial defects.  The Veteran's injuries did not affect muscle substance or function.  Bilaterally, there was consistent loss of power, lowered threshold of fatigue.  Strength in the right hip was 5/5, and 4/5 in the right knee (flexion and extension).  There was atrophy of Muscle Group XIV; the right thigh was 3 centimeters less in circumference that the left thigh.  The Veteran regularly used a cane due to his bilateral fragment wounds. There was X-ray evidence of retained metallic fragments in Muscle Group XIV.  The Veteran's muscle injuries were noted to impact his ability to work, in that he is limited from prolonged running, jumping, climbing, and lifting due to weakness and pain.  The relevant diagnosis was shell fragment wound, right leg.  

A VA knee and lower leg DBQ, dated in January 2014, notes that the Veteran's right lower extremity had less movement than normal, weakened movement, and pain on movement.  Strength was 4/5 on flexion and extension.  There was no instability.  

The Board finds that a rating excess of 30 percent is not warranted under DC 5313, as the medical evidence is insufficient to show that this disability is productive of a severe injury.  There are a number of complaints of pain, without accompanying complaints of fatigue, weakness, impairment of coordination, or uncertainty of movement.  38 C.F.R. § 4.54 (1996).  The history of this disability therefore does not show consistent complaints of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  In addition, while there is evidence of foreign bodies in the right lower extremity, consistent loss of power, atrophy, and lowered threshold of fatigue, these symptoms are not shown to be sufficiently severe to warrant an increased rating.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006) (38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling).  In this regard, the June 2006 examination report shows that the Veteran's gait was "relatively normal," with no loss of deep fascia, muscle substance, impairment of muscle tone, lowered endurance, muscle herniation, or instability.  There was impairment of coordination, and joint damage, of the right knee, but no involvement of tendons, bones, or nerves.  Flexion of the right knee was to no less than 130 degrees, with pain at the extreme, and extension was to 0 degrees, with pain at the extreme.  The range of motion was limited by pain, but not fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The most recent examination report (the January 2014 VA DBQ) shows that flexion of the right knee was to 130 degrees, with pain at the extreme, and extension was to 5 degrees, with pain at the extreme; repetitive use testing did not result in a limitation of motion.  There were no fascial defects, and the Veteran's injuries did not affect his muscle substance or function.  Strength in the right hip was 5/5, and 4/5 in the right knee (flexion and extension).  The right thigh was only 3 centimeters less in circumference that the left thigh.  The Board therefore finds that the objective indications of a severe disability under 4.56(d)(4) are not shown.  Accordingly, the Board finds that the evidence is insufficient to show that the Veteran's right lower extremity disability with Muscle Group XIII injury is productive of a severe injury.  A rating in excess of 30 percent under DC 5313 is therefore not warranted.  

In reaching this decision, the Board has considered that the January 2014 VA muscle injury DBQ notes that the Muscle Group involved was XIV and not XIII.  However, the aforementioned findings are largely applicable to an analysis of this disability under 38 C.F.R. § 4.73, DC 5314, and the Board's conclusion is essentially unchanged from its analysis under DC 5313.  The Board therefore finds that the objective indications of a severe disability of Muscle Group XIV under 4.56(d)(4) are not shown, and that the evidence is insufficient to show that the Veteran's right lower extremity disability with Muscle Group XIV injury is productive of a severe injury.  A rating in excess of 30 percent under DC 5314 would therefore not be warranted.  

An increased rating is also not warranted under any other potentially applicable code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Briefly stated, there is no evidence to show that the Veteran's right lower extremity was productive of extension limited to 30 degrees, or that the right tibia and fibula are productive of a nonunion with loose motion, requiring a brace.  38 U.S.C.A. § 4.71a, DCs 5261, 5262.  With regard to functional loss, even taking into account the complaints of pain, given the aforementioned findings, to include as to strength and ranges of motion, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the right lower extremity are considered together with the evidence of functional loss due to pathology, the evidence does not support a conclusion that the loss of motion in the right lower extremity more nearly approximates the criteria for a 40 percent evaluation, even with consideration of 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca.

3.  Left Knee Arthritis with Scars

On December 23, 2005, the Veteran filed his claim for an increased rating for his service-connected left knee arthritis with scars, evaluated as 10 percent disabling.  In September 2006, the RO denied the claim.  The Veteran appealed, and in August 2014, the AMC granted the claim, to the extent that it assigned a 20 percent rating, with an effective date of January 15, 2014.  During his hearing, held in July 2013, he testified that he had locking of his left knee, and that he had purchased a brace for his left knee.  

The criteria for a rating in excess of 10 percent, and 20 percent, under DCs 5256-5262 have been set forth in Part I.B.1.a, supra.  

a.  Prior to January 15, 2014

The Board finds that a rating in excess of 10 percent under DC 5260 or DC 5261 is not warranted.  The recorded ranges of motion for the left knee do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, the recorded ranges of motion are as follows: extension to 0 degrees, with pain at 30 degrees and flexion to 90 degrees, with pain at 80 degrees (June 2006 QTC examination report); extension to 0 degrees, and flexion to 115 degrees (January 2010 VA progress note).  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5260 and 5261 are not shown to have been met prior to January 15, 2014, and that the claim must be denied. 

In reaching this decision, the Board has considered two findings of extension to 22 degrees in private treatment reports, dated in December 2005 and January 2006.  However, given that all subsequent findings, to include findings dated shortly thereafter in June 2006, show a much greater range of motion, this limitation of extension appears to have been the result of a temporary exacerbation, as opposed to a worsening of the underlying condition.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, a rating in excess of 10 percent is not warranted.  

In addition, the evidence does not show that the Veteran's left knee is productive of ankylosis, moderate recurrent subluxation or lateral instability, a dislocated semilunar cartilage, or a malunion of the tibia and fibula.  In this regard, the Veteran's left knee has been shown to be without laxity or instability.  See e.g., December 2005 and January 2006 reports from Kaiser; June 2006 examination report; January 2014 VA knee and lower leg DBQ.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5256, 5257, 5258, and 5262 are not shown to have been met, and the claim must be denied.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40  and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97. 

Even considering the findings as to the onset of pain, the criteria for a rating in excess of 10 percent are not shown to have been met under DCs 5260 and 5261.  See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in).  Overall, VA progress notes and private treatment records show a number of treatments for knee pain, to include injections, and diagnoses of left knee DJD (degenerative joint disease).  In 2005, the Veteran expressed dissatisfaction with his treatment, and indicated he was considering a total knee replacement, however, he later changed his mind.  In 2005 and 2006, he was noted to use a cane for long walks, and to be able to walk no more than five blocks, and to be unable to use stairs.  

The June 2006 examination report shows that the Veteran complained of weakness, swelling, stiffness, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation of the left knee.  On examination, gait was "relatively normal."  The feet showed no sign of abnormal weight bearing.  There was no loss of deep fascia, muscle substance, impairment of muscle tone, lowered endurance, or muscle herniation.  There was impairment of coordination.  There was no involvement of the tendons, bones, or nerves.  There was joint damage.  The Veteran sometimes used a cane, and a left knee brace.  Range of motion was limited by pain, fatigue, weakness, and lack of endurance, without incoordination following repetitive use, with pain having the major functional impact.  Additional degrees in limitation of motion could not be provided without resort to speculation.  A June 2006 X-ray notes advanced osteoarthritis, tibiofemoral, and patellofemoral joints, with radiodense foreign bodies in the soft tissue.  The relevant diagnosis was osteoarthritis of the left knee with retained foreign bodies.  The examiner stated that the Veteran was able to provide self-care, that there was no evidence of significant muscle loss, and there was a limited range of motion with a relatively normal gait.  The Veteran had limitations in running, and performing other high-impact activities, doing prolonged walking and standing, as well as doing frequent kneeling, squatting, and climbing stairs.  

Private reports from P.Y., M.D., include a February 2008 report which notes bilateral sural neuropathy.  Reports, dated in June 2008 and February 2009, note that the Veteran's left knee had a functional range of motion (specific degrees of motion were not provided).  The Veteran complained of occasional locking, and pain.  The June 2008 report notes that his gait was slightly antalgic, but stable.  A September 2009 VA progress note states that X-rays of the knees showed multiple shrapnel in the soft tissues, mostly around the left knee, moderate tricompartmental left knee osteoarthritis, and no acute fractures or dislocations.  A December 2009 VA progress note states that the Veteran was taking Gabapentin prn (as needed) for pain.  On examination, there was no atrophy or asymmetry.  VA progress notes, dated in January 2010, note that the left lower extremity had 5/5 strength, and that deep tendon reflexes were 2/4, with minor atrophy in the left leg.  It was further noted that EMG (electromyelogram) studies were normal, with neither active nor chronic neuropathic findings to indicate or support any mononeuropathy, plexopathy, or radiculopathy, and that a second EMG also "failed to produce any evidence of detectable mononeuropathy of significance."

Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to support a finding that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination that are sufficiently severe, such that when the ranges of motion in the left knee are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the left knee more nearly approximates the criteria for a rating in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 

b.  As of January 14, 2014

The only relevant medical evidence is a VA knee and lower leg DBQ, dated in January 2014, which indicates that the examination was performed on January 15, 2014.  This report shows that the Veteran's left knee had extension to 15 degrees, and flexion to 100 degrees, with pain at the extremes of motion.  Accordingly, the Board finds that the criteria for a rating in excess of 20 percent under DC's 5260 and 5261 are not shown to have been met as of January 15, 2014, and that the claim must be denied.

In addition, the evidence does not show that the Veteran's left knee is productive of ankylosis, severe recurrent subluxation or lateral instability, or a malunion of the tibia and fibula.  In this regard, the Veteran's left knee has been shown to be without any laxity or instability.  See e.g., January 2014 VA DBQ.  Accordingly, the Board finds that the criteria for a rating in excess of 20 percent under DC's 5256, 5257, and 5262 are not shown to have been met, and the claim must be denied.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97. 

Even considering the findings as to the onset of pain, the criteria for a rating in excess of 20 percent are not shown to have been met under DCs 5260 and 5261.  Powell.  In addition, a January 14, 2014 VA progress note indicates that there was no focal weakness, numbness, paresthesias, or gait abnormality.  The Veteran was noted to have chronic neuropathic pain in his bilateral lower extremities secondary to shrapnel injuries, however, this notation was never corroborated by EMG or other studies.  See also VA progress notes, dated in January 2010 (noting that EMG studies were normal); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  A May 2014 VA progress note indicates that the Veteran's gait was normal.  

The January 2014 VA knee and lower leg DBQ shows the following: the Veteran's claims file had been reviewed.  The Veteran complained of knee pain.  On examination, he was able to perform repetitive-use testing with three repetitions, after which left knee flexion was to 100 degrees, and extension was to 15 degrees.  The examiner indicated that there was no decrease in the range of motion due to pain, weakness, fatigue, or lack of endurance.  There was functional loss in the form of less movement than normal, and pain on movement.  During flare-ups there was additional limitation due to weakness and pain on movement, resulting in a decrease of approximately five degrees in all planes following repetitive use.  There was no tenderness or pain due to palpation.  Strength was 3/5 on flexion and extension.  There was no history of recurrent patellar subluxation or dislocation.  There was no history of meniscal conditions, or surgical procedures for a meniscal condition.  The Veteran regularly used a cane.  The Veteran's ability to work was impacted in that he is limited from prolonged running, kneeling, crawling, climbing, lifting, and loading due to pain and weakness.  He was capable of performing all ADLs (activities of daily living) such as bathing and dressing with the limitations in consideration.  The relevant diagnosis was left knee arthritis.  

Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to support a finding that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination that are sufficiently severe, such that when the ranges of motion in the left knee are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the left knee more nearly approximates the criteria for a rating in excess of 20 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

c.  Conclusion

For both time periods in issue, the Board has considered whether a separate rating is warranted for any instability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, as previously discussed, the medical evidence shows that the Veteran has not been found to have instability of the left knee.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel  determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion of the left knee do not meet the criteria for even a 0 percent rating under DC 5260, i.e., flexion limited to 60 degrees.  Separate ratings for limitation of knee motion are therefore not warranted.

Additionally, for the analysis of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2015); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  

In December 2005, the Veteran filed his claim; the RO has characterized this disability as "arthritis left knee with scar."  In 2008, the Secretary of the VA amended that portion of the Schedule for Rating Disabilities pertaining to scars.  As set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  As the Veteran's claim was received at the RO in December 2005, the new regulations are not applicable. 

The criteria at 38 C.F.R. § 4,118, DCs 7801 - 7805 are provided in Part I.B.4, infra.

The evidence does not show, that a separate compensable rating is warranted for a left knee scar.  Specifically, the June 2006 examination report from Dr. L.C. notes a well-healed, pale-appearing, level, linear scar at the left knee measuring 16 x 0.1 cm, with other scars at the left knee measuring 1 cm., 2 x 1 cm. (two scars), 3 x 0.1 cm., 2.5 x 0.1 cm., and 3 x 0.5 cm.  All scars were without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid, hyperpigmentation, abnormal textures, or limitation of motion.  There was no loss of deep fascia, muscle substance, impairment of muscle tone, lowered endurance, or muscle herniation.  There was incoordination of the knees, but it was not attributed to scarring.  The January 2014 VA knee and lower leg DBQ has associated photographs of the Veteran's left lower extremity showing scarring.  A June 2014 scar DBQ notes two 2 cm. scars, and scars measuring 13 x 0.5 cm., 2 x 1 cm., and 1 x 1 cm.  The scars were not painful, unstable with frequent loss of covering of skin, both painful and unstable.  The left knee was noted to have impaired function due to retained shrapnel, not scarring.  Given the foregoing, the Board finds that the Veteran is not shown to have compensable manifestations of left knee scars under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 (2008), and that the assignment of a separate 10 percent evaluation for scarring of the left knee is also not warranted.  

4.  Chest Wall Scar

The Veteran asserts that he is entitled to a compensable rating for his service-connected residuals of a left chest shell fragment wound.  During his hearing, held in July 2013, he testified that he had soreness in his chest area and has had to sleep on his right side.

On December 23, 2005, the Veteran filed his claim for an increased (compensable) rating for his service-connected residuals of a left chest shell fragment wound.  In September 2006, the RO denied the Veteran's claim.  Therefore, the revised criteria at 38 C.F.R. § 4.118, effective October 23, 2008 are not applicable.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 6 square inches (39 sq. cm.), warrant a 10 percent rating. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for: scars, other than head, face, or neck, that are superficial and that do not cause limited motion: Area or areas of 144 square inches (929 sq. cm.) or greater. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): A superficial scar is one not associated with underlying soft tissue damage. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating for superficial scars that are painful on examination.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.). 

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, other scars are rated on limitation of function of the affected part. 

The notes pertaining to these regulations (re-numbered) are shown below: 

(1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. 

(2) A deep scar is one associated with underlying soft tissue damage. 

(3) A superficial scar is one not associated with underlying soft tissue damage. 

(4) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

Private reports, dated in 2006, note complaints of sharp left subcostal pain, sometimes also affecting the right side, and "chest wall pain due to injury with shrapnel," with an unremarkable cardiac workup.  An April 2006 report contains an impression of bilateral anterior chest wall pain, possibly due to embedded shrapnel.  However, on examination, there were no foreign bodies at the anterior chest area.

A June 2006 examination report from L.C., M.D., notes a history of a shell fragment wound to the left chest, and that the Veteran denied any injury affecting the functioning of his body due to the chest wall condition.  He said that he was able to maintain his normal work requirements due to his chest wall condition.  On examination, there was a well-healed, pale-appearing, level, linear scar measuring 2 x 0.1 centimeters (cm.) on the left lateral lower chest wall, that was without tenderness, disfigurement, ulceration, abnormal texture, or limitation of motion.  There was no loss of deep fascia, or muscle substance, or impairment of muscle tone.  The relevant diagnosis noted status post shell fragment wound to the left chest with residual scar.  

A January 2014 muscle injuries DBQ contains diagnoses that include shell fragment wound, left chest, asymptomatic.  

A June 2014 VA scar DBQ	shows the following: the Veteran's VBMS file had been reviewed.  There were no scars of the trunk that were painful, or unstable with frequent loss of covering of skin over the scar.  There was a 1 x 1 cm. scar of the left upper flank (anterior trunk).  The report indicates that the scar in issue did not result in a limitation of function, or impact his ability to work, and that it was not productive of any other pertinent physical findings, complications, conditions, signs or symptoms, to include muscle or nerve damage.  

The Board finds that the evidence is insufficient to support a finding that the Veteran's chest scar is productive of deep scars or scars that cause limited motion, superficial scars that do not cause limited motion with an area or areas of 144 square inches, "superficial and unstable scars," or "superficial scars that are painful on examination."  In this regard, private treatment reports dated in 2006 note complaints of chest pain possibly due to his shrapnel injury.  However, these complaints were not subsequently repeated, and this evidence contains no findings specifically related to the Veteran's chest scar.  In contrast, the June 2006 and June 2014 examination reports both contain findings specifically related to the Veteran's chest scar.  This evidence clearly indicates that the Veteran's chest scar was not tender (June 2006) and that it is not painful (June 2014).  Accordingly, a compensable rating is not warranted pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 (2008), and the claim must be denied.

5.  Conclusion

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  With one exception, evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  With regard to the service-connected gunshot wound of the left lower extremity, this disability is currently evaluated at the maximum rating provided for under DC 5313, and the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  To the extent that a TDIU is in effect as of December 2005, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  In summary, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence shows that the Veteran has reported that he last worked as a supervisor of painters in October 2005, and that he asserted that he was unable to work due to the effects of medications used for control of his symptoms.  See VA Form 21-8940, received in July 2007.  However, medical evidence in support of this assertion is not of record.  In 2008, 2009, and 2013, he failed to complete VA duty-to-assist documents concerning his employment history.  The Veteran's symptomatology has been discussed; it includes a GAF score of 69.  Other than a 1978 knee surgery, there is no evidence of relevant hospitalization during the time periods in issue.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric and physical disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify specific levels of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds this evidence to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the determination in Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that increased ratings are warranted. 

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the clam for an initial evaluation in excess of 50 percent for PTSD, where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

For all other claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in May 2006 of the criteria for increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as August 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and non-service records relevant to the issues on appeal have been obtained and are associated with the appellant's claims files.  The Veteran has been afforded examinations.  

In November 2013, the Board remanded these claims.  The Board directed that the Veteran be asked to identify all VA and private health care providers who have treated him for any relevant symptoms after 2007, in order to determine if relevant records exist that are not currently associated with the claims files.  In December 2013, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's instructions.  Additional records of treatment were subsequently obtained.  The Board further directed that the Veteran be scheduled for VA examinations of his service-connected gunshot wound of the left lower extremity, left knee arthritis, residuals of a right leg shell fragment wound, residuals of a left chest shell fragment wound, and his PTSD.  In January and June of 2014, this was done.  To the extent that the Board requested a GAF score in association with the psychiatric examination, and the January 2014 VA examiner failed to provide one, the report indicates that the Veteran was determined not to have an Axis I diagnosis.  A remand for additional development is therefore not warranted.  Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board may not make independent medical assessments).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In July 2013, the Veteran was provided an opportunity to set forth his contentions during a personal hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2013 hearing, the undersigned identified the increased rating issues on appeal.  Also, information was solicited regarding the severity of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An initial evaluation in excess of 50 percent for service-connected PTSD is denied.

Prior to August 16, 1978, a rating in excess of 10 percent for service-connected gunshot wound of the left lower extremity is denied.

As of January 1, 1979, a rating in excess of 40 percent for service-connected gunshot wound of the left lower extremity is denied.

A rating in excess of 30 percent for service-connected residuals of a right leg shell fragment wound is denied.

Prior to January 15, 2014, a rating in excess of 10 percent for service-connected left knee arthritis with scars is denied.

As of January 15, 2014, a rating in excess of 20 percent for service-connected left knee arthritis with scars is denied.

A compensable rating for service-connected residuals of a left chest shell fragment wound is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


